DETAILED ACTION
Response to Amendments
• Claims 1, 3-5, and 7-11 are currently pending.
• Claim 2 and 6 are canceled.
• The objections to the specification are withdrawn in light of the amendments to the
specification.
• The objection to claim 11 is withdrawn in light of the amendments to the claims.
• The rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims.
• All prior art grounds of rejection are withdrawn in light of the amendments to the claims.
• New grounds of rejection are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
For the purposes of examination, the term “boiling point” as used throughout the claims will be interpreted in the same manner as defined in the specification, or a “boiling point at normal pressure (780 mmHg)” (see para. 0051).
For the purposes of examination, the term “surface tension” as used throughout the claims will be interpreted in the same manner as defined in the specification, or “a value measured using a surface tensiometer by the Wilhelmy method at a liquid temperature of 25 degrees Celsius” (see para. 0053).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. (US20160237293A1) (hereinafter referred to as “Nagase”) with evidence from Kimura et al. (TWI575326B) and Komatsu et al. (WO2016088785A1) as to the rejection of claims 1, 3, 5, 7-9 and 11, with reference to the included machine translations (hereinafter referred to as “Kimura” and “Komatsu”, respectively).
Regarding claim 1, Nagase teaches a solvent-based ink composition (see Nagase at Abstract, teaching an inkjet ink comprising a glycol diether and a glycol monoether) comprising: 
• a luster pigment (see Example 1 of Nagase at Table 1, pg. 6, teaching an ink composition comprising a glitter pigment)
• a first solvent having a boiling point of 200 °C or lower and a surface tension y₁ of 28.0 mN/m or less (see the diethylene glycol methyl ethyl ether, or DEGMEE, used in Example 1, Table 1 of Nagase; also see Nagase at para. 0069; diethylene glycol methyl ethyl ether has a boiling point of 176 °C and a surface tension of 24 mN/m as evidenced by Kimura at pg. 8, para. 2 and 7); 
• a second solvent having a boiling point of higher than 200 °C and a surface tension y₂ of more than 28.0 mN/m (see the γ-butyrolactone cyclic lactone solvent used in Example 1, Table 1 of Nagase; γ-butyrolactone has a boiling point of 204 °C and a surface tension of 43 mN/m as evidenced by Komatsu at pg. 8, para. 12); and
• one or more third solvents having a boiling point of higher than 200 °C and a surface tension y₃ of 28.0 mN/m or less (see the dipropylene glycol monobutyl ether, or DPGmBe, used in Example 1, Table 1 of Nagase; dipropylene glycol monobutyl ether is known to have a boiling point of 230 °C and a surface tension of 23.7 mN/m as shown by applicant’s specification at para. 0068); wherein
• a content of the one or more third solvents is 5.0% by mass or more and 92.0% by mass or less based on a total content of the second solvent and the one or more third solvents (see Table 1, Example 1 of Nagase; the mass% of γ-butyrolactone, which corresponds to applicant’s “second solvent”, is 20%; the mass% of dipropylene glycol monobutyl ether, which corresponds to applicant’s “third solvent”, is 8%; 8/(8+20) = ~ 29%, which falls within the claimed range);
• the one or more third solvents include one or more selected from the group consisting of: ethylene glycol mono-2-ethylhexyl ether, diethylene glycol monohexyl ether, diethylene glycol mono-2-ethylhexyl ether, dipropylene glycol monobutyl ether, and tripropylene glycol monomethyl ether (see the dipropylene glycol monobutyl ether, or DPGmBe, used in Example 1, Table 1 of Nagase; dipropylene glycol monobutyl ether is one of the solvents listed); and
• the boiling point BP3 of the third solvent is higher than the boiling point BP2 of the second solvent (see Example 1, Table 1 of Nagase; dipropylene glycol monobutyl ether, which corresponds to the applicant’s claimed “third solvent”, has a boiling point of 230 °C, while the γ-butyrolactone, which corresponds to the applicant’s claimed “second solvent”, has a boiling point of 204 °C; 230 > 204).
Table I illustrates some of the above information in a more condensed form:





Example Number
Solvent
Boiling Point (°C)
Surface Tension (mN/m)
Notes
1
diethylene glycol methyl ethyl ether
176
24
Corresponds to applicant’s “first solvent”

γ-butyrolactone
204
43
Corresponds to applicant’s “second solvent”

dipropylene glycol monobutyl ether
230
23.7
Corresponds to applicant’s “third solvent”

Table I. Relevant solvents comprising the solvent-based ink in Example 1 of Nagase with boiling points and surface tensions listed. 

Regarding claim 3, Example 1 contains a glitter pigment that includes aluminum (see Nagase at para. 0072 and 0073, teaching a method of forming the glitter pigment dispersion used in Example 1; an aluminum-deposited layer is formed on a resin layer that is then subjected to peeling, pulverization, and dispersion processing in diethylene glycol diethyl ether to produce a metallic pigment dispersion; since the metal used is aluminum, the glitter pigment necessarily contains aluminum).
Regarding claim 5, the dipropylene glycol monobutyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “third solvent”, has a surface tension y₃ of 23.7 mN/m (as evidenced by applicant’s specification, para. 0068). The diethylene glycol methyl ethyl ether solvent in Example 1, which corresponds to applicant’s claimed “first solvent”, further has a surface tension y₁ of 24 mN/m (as evidenced by Kimura at pg. 8, para. 7). 23.7 mN/m is smaller than 24 mN/m, resulting in the claim 5 limitation to be met.
Regarding claim 7, the diethylene glycol methyl ethyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “first solvent”, has a surface tension y₁ of 24 mN/m (as evidenced by Kimura at pg. 8, para. 7). The dipropylene glycol monobutyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “third solvent”, further has a surface tension y₃ of 23.7 mN/m (as evidenced by applicant’s specification, para. 0068). The absolute value of the difference, |y₁ - y₃|, or |24 mN/m – 23.7 mN/m|, equals 0.3 mN/m. 0.3 mN/m is smaller than 3.5 mN/m, resulting in the claim 7 limitation to be met.
Regarding claim 8, the diethylene glycol methyl ethyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “first solvent”, has a surface tension y₁ of 24 mN/m (as evidenced by Kimura at pg. 8, para. 7). The γ-butyrolactone solvent in Example 1, which corresponds to applicant’s claimed “second solvent”, further has a surface tension y₂ of 43.0 mN/m (as evidenced by Komatsu at pg. 8, para. 12). The difference y₂ - y₁, or 43 mN/m – 24 mN/m, equals 19 mN/m. 19 mN/m is larger than 3.0 mN/m, resulting in the claim 8 limitation to be met.
Regarding claim 9, the dipropylene glycol monobutyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “third solvent”, has a surface tension y₃ of 23.7 mN/m (as evidenced by applicant’s specification, para. 0068). The γ-butyrolactone solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “second solvent”, further has a surface tension y₂ of 43 mN/m (as evidenced by Komatsu at pg. 8, para. 12). The difference y₂ - y₃, or 43 mN/m – 23.7 mN/m, equals 19.3 mN/m. 19.3 mN/m is larger than 5.0 mN/m, resulting in the claim 9 limitation to be met.
Regarding claim 11, the dipropylene glycol monobutyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “third solvent”, has a boiling point BP₃ of 230 °C (as evidenced by applicant’s specification, para. 0068). The diethylene glycol methyl ethyl ether solvent in Example 1 of Nagase, which corresponds to applicant’s claimed “first solvent”, has a boiling point BP₁ of 176 °C (as evidenced by Kimura at pg. 8, para. 2). The difference BP₃ - BP₁, or 230 °C – 176 °C, equals 54 °C. 54 °C is larger than 30 °C, resulting in the claim 11 limitation to be met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase, with evidence from Kimura and Komatsu as to the rejection of claims 4 and 10, as applied in claim 1 above.
Regarding claim 4, while Nagase teaches the ink of Example 1 outlined above, Nagase fails to explicitly teach the luster pigment of Example 1 as having a volume-average particle size D50 of 0.20 µm or more and 1.00 µm or less. However, Nagase does teach the average particle diameter of the glitter pigment to be preferably 0.20 to 3.0 µm in order to improve discharge stability and the glitter of the recorded matter (see Nagase at para. 0029). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the average particle diameter of the ink of Example 1 of Nagase to be between 0.20 to 3.0 µm to improve discharge stability and the glitter of the recorded matter. Furthermore, this range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Furthermore, since Nagase teaches that the average particle diameter of the luster pigment impacts discharge stability and the glitter of the recorded matter (see Nagase at para. 0029), the average particle diameter of the luster pigment would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the average particle diameter of the luster pigment of Example 1 of Nagase to fall within the claimed range in order to optimize discharge stability and the glitter of the recorded matter. See MPEP § 2144.05
Regarding claim 10, while Nagase teaches the ink of Example 1 outlined above, Nagase fails to explicitly teach in Example 1 a difference between the boiling point BP2 of the second solvent and the boiling point BP1 of the first solvent to be 50 °C or more. However, Nagase does teach that along with diethylene glycol methyl ethyl ether, other glycol diethers can be used in their ink, including ethylene glycol dimethyl ether (see Nagase at para. 0034). In this case, glycol diethers such as diethylene glycol methyl ethyl ether and ethylene glycol dimethyl ether are disclosed by Nagase to be predictable interchangeable equivalents, i.e., both are glycol diethers that can be used as solvents in the ink of Nagase. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the diethylene glycol methyl ethyl ether solvent used in Example 1 of Nagase with an ethylene glycol dimethyl ether solvent like that disclosed by Nagase, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
Furthermore, ethylene glycol dimethyl ether has a boiling point of 84 °C and a surface tension of 23.5 mN/m, as evidenced by applicant’s specification at para. 0055. As such, the substituted ethylene glycol dimethyl ether solvent corresponds to applicant’s claimed “first solvent”, resulting in the following modified ink of Example 1 of Nagase:
Example Number
Solvent
Boiling Point (°C)
Surface Tension (mN/m)
Notes
Modified Example 1
ethylene glycol dimethyl ether
84
23.5
Corresponds to applicant’s “first solvent”

γ-butyrolactone
204
43
Corresponds to applicant’s “second solvent”

dipropylene glycol monobutyl ether
230
23.7
Corresponds to applicant’s “third solvent”

Table II. Relevant solvents comprising the solvent-based ink in modified Example 1 of Nagase with boiling points and surface tensions listed. 

With the above substitution, all the limitations of instant claim 1 are still met. Additionally, the difference in boiling point between the γ-butyrolactone solvent and the ethylene glycol dimethyl ether solvent, or BP2 – BP1, is 120 °C. 120 °C is greater than 50 °C, resulting in the claim 10 limitation to be met.

Claims 1, 3-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (JP2017132915A) with reference to the included machine translation (hereinafter referred to as “Koike”) with evidence from Kimura and Komatsu as to the rejection of claims 1, 3-5, 7-9 and 11.
Regarding claim 1, Koike teaches a solvent-based ink composition (see Koike at Abstract, teaching a solvent-based inkjet ink) comprising: 
• a first solvent having a boiling point of 200 °C or lower and a surface tension y₁ of 28.0 mN/m or less (see the diethylene glycol methyl ethyl ether, or DEGMEE, used in Example 1, Table 1 of Koike; see the translated Table 1 Koike document (“Machine_Translation_Table_1_Example_1_Koike”); also see Koike at pg. 12, para. 5; diethylene glycol methyl ethyl ether has a boiling point of 176 °C and a surface tension of 24 mN/m as evidenced by Kimura at pg. 8, para. 2 and 7); 
• a second solvent having a boiling point of higher than 200 °C and a surface tension y₂ of more than 28.0 mN/m (see the γ-butyrolactone solvent used in Example 1, Table 1 of Koike; see the translated Table 1 Koike document (“Machine_Translation_Table_1_Example_1_Koike”); γ-butyrolactone has a boiling point of 204 °C and a surface tension of 43 mN/m as evidenced by Komatsu at pg. 8, para. 12); and
• one or more third solvents having a boiling point of higher than 200 °C and a surface tension y₃ of 28.0 mN/m or less (see the dipropylene glycol monobutyl ether, or DPGmBe, used in Example 1, Table 1 of Koike; see the translated Table 1 Koike document (“Machine_Translation_Table_1_Example_1_Koike”); dipropylene glycol monobutyl ether has a boiling point of 230 °C and a surface tension of 23.7 mN/m as evidenced by applicant’s specification at para. 0068); wherein
• a content of the one or more third solvents is 5.0% by mass or more and 92.0% by mass or less based on a total content of the second solvent and the one or more third solvents (see Table 1, Example 1 or translated Table 1 document of Koike; the mass% of γ-butyrolactone, which corresponds to applicant’s “second solvent”, is 2%; the mass% of dipropylene glycol monobutyl ether, which corresponds to applicant’s “third solvent”, is 5%; 5/(5+2) = ~ 71%, which falls within the claimed range);
• the one or more third solvents include one or more selected from the group consisting of: ethylene glycol mono-2-ethylhexyl ether, diethylene glycol monohexyl ether, diethylene glycol mono-2-ethylhexyl ether, dipropylene glycol monobutyl ether, and tripropylene glycol monomethyl ether (see the dipropylene glycol monobutyl ether, or DPGmBe, used in Example 1, Table 1 of Koike; dipropylene glycol monobutyl ether is one of the solvents listed); and
• the boiling point BP3 of the third solvent is higher than the boiling point BP2 of the second solvent (see Example 1, Table 1 of Koike; dipropylene glycol monobutyl ether, which corresponds to the applicant’s claimed “third solvent”, has a boiling point of 230 °C, while the γ-butyrolactone, which corresponds to the applicant’s claimed “second solvent”, has a boiling point of 204 °C; 230 > 204)
Table III illustrates some of the above information in a more condensed form:

Example Number
Solvent
Boiling Point (°C)
Surface Tension (mN/m)
Notes
1
diethylene glycol methyl ethyl ether
176
24
Corresponds to applicant’s “first solvent”

γ-butyrolactone
204
43
Corresponds to applicant’s “second solvent”

dipropylene glycol monobutyl ether
230
23.7
Corresponds to applicant’s “third solvent”

Table III. Relevant solvents comprising the solvent-based ink in Example 1 of Koike with boiling points and surface tensions listed. 

While Koike teaches the ink of Example 1 outlined above, Koike fails to explicitly teach Example 1 as containing a luster pigment. However, Koike does teach that their ink can contain a pigment, and that these pigments can include metal oxides such as titanium dioxide or glitter pigments such as aluminum (see Koike at pg. 3, para. 4). In this case, both titanium dioxide pigments and aluminum-based glitter pigments are interchangeable equivalents, i.e., both are disclosed by Koike as possible pigments that can be used in their ink. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium dioxide used in Example 1 of Koike (see Koike at pg. 12, para. 2, teaching the pigment used in the examples as being titanium dioxide) with an aluminum glitter pigment, or luster pigment, like that disclosed by Koike, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
	Regarding claim 3, Koike teaches that the luster pigment can include aluminum (see Koike at pg. 3, para. 4, teaching that the glitter pigment can be aluminum; also see the pigment substitution in the claim 1 analysis above).
	Regarding claim 4, Koike teaches the average particle diameter of the pigment to be 200 nm or more and 400 nm or less, which falls completely within the claimed range of 0.20 µm (200 nm) or more and 1.00 µm (1000 nm) or less (see Koike at pg. 3, para. 8).
Regarding claim 5, the dipropylene glycol monobutyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “third solvent”, has a surface tension y₃ of 23.7 mN/m (as evidenced by applicant’s specification, para. 0068). The diethylene glycol methyl ethyl ether solvent in Example 1, which corresponds to applicant’s claimed “first solvent”, further has a surface tension y₁ of 24 mN/m (as evidenced by Kimura at pg. 8, para. 7). 23.7 mN/m is smaller than 24 mN/m, resulting in the claim 5 limitation to be met.
Regarding claim 7, the diethylene glycol methyl ethyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “first solvent”, has a surface tension y₁ of 24 mN/m (as evidenced by Kimura at pg. 8, para. 7). The dipropylene glycol monobutyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “third solvent”, further has a surface tension y₃ of 23.7 mN/m (as evidenced by applicant’s specification, para. 0068). The absolute value of the difference, |y₁ - y₃|, or |24 mN/m – 23.7 mN/m|, equals 0.3 mN/m. 0.3 mN/m is smaller than 3.5 mN/m, resulting in the claim 7 limitation to be met.
Regarding claim 8, the diethylene glycol methyl ethyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “first solvent”, has a surface tension y₁ of 24 mN/m (as evidenced by Kimura at pg. 8, para. 7). The γ-butyrolactone solvent in Example 1, which corresponds to applicant’s claimed “second solvent”, further has a surface tension y₂ of 43.0 mN/m (as evidenced by Komatsu at pg. 8, para. 12). The difference y₂ - y₁, or 43 mN/m – 24 mN/m, equals 19 mN/m. 19 mN/m is larger than 3.0 mN/m, resulting in the claim 8 limitation to be met.
Regarding claim 9, the dipropylene glycol monobutyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “third solvent”, has a surface tension y₃ of 23.7 mN/m (as evidenced by applicant’s specification, para. 0068). The γ-butyrolactone solvent in Example 1 of Koike, which corresponds to applicant’s claimed “second solvent”, further has a surface tension y₂ of 43 mN/m (as evidenced by Komatsu at pg. 8, para. 12). The difference y₂ - y₃, or 43 mN/m – 23.7 mN/m, equals 19.3 mN/m. 19.3 mN/m is larger than 5.0 mN/m, resulting in the claim 9 limitation to be met.
Regarding claim 11, the dipropylene glycol monobutyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “third solvent”, has a boiling point BP₃ of 230 °C (as evidenced by applicant’s specification, para. 0068). The diethylene glycol methyl ethyl ether solvent in Example 1 of Koike, which corresponds to applicant’s claimed “first solvent”, has a boiling point BP₁ of 176 °C (as evidenced by Kimura at pg. 8, para. 2). The difference BP₃ - BP₁, or 230 °C – 176 °C, equals 54 °C. 54 °C is larger than 30 °C, resulting in the claim 11 limitation to be met.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Shigemori et al. (US20110021675A1) (hereinafter referred to as “Shigemori”) with evidence from Kimura and Komatsu as to the rejection of claim 10, as applied in claim 1 above.
Regarding claim 10, while Koike teaches Example 1 outlined above, Koike fails to explicitly teach in Example 1 a difference between the boiling point BP2 of the second solvent and the boiling point BP1 of the first solvent to be 50 °C or more. 
Shigemori teaches a pigment dispersion which can be used in inkjet inks (see Shigemori at para. 0135, teaching the pigment-dispersed product of their invention as being capable of use in various inks or coating compositions). Shigemori further teaches that their pigment dispersion can include an organic solvent, and that these organic solvents can include glycol ethers such as ethylene glycol monoisopropyl ether, ethylene glycol dimethyl ether, ethylene glycol diethyl ether, and diethylene glycol methyl ethyl ether (see Shigemori at para. 0133). 
Koike teaches that the solvent used in their ink composition can be a glycol ether (see Koike at pg. 4, para. 3). In this case, glycol ethers such as diethylene glycol methyl ethyl ether and ethylene glycol diethyl ether are known in the art to be predictable interchangeable equivalents, i.e., both are glycol ethers disclosed by Shigemori that can be used as solvents in a pigment-based ink composition. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to substitute the diethylene glycol methyl ethyl ether solvent used in Example 1 of Koike with an ethylene glycol diethyl ether solvent like that disclosed by Shigemori, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
Furthermore, ethylene glycol diethyl ether has a boiling point of 121 °C and a surface tension of 24.5 mN/m, as evidenced by applicant’s specification at para. 0055. As such, the substituted ethylene glycol diethyl ether solvent corresponds to applicant’s claimed “first solvent”, resulting in the following modified ink of Example 1 of Koike:
Example Number
Solvent
Boiling Point (°C)
Surface Tension (mN/m)
Notes
Modified Example 1
ethylene glycol diethyl ether
121
24.5
Corresponds to applicant’s “first solvent”

γ-butyrolactone
204
43
Corresponds to applicant’s “second solvent”

dipropylene glycol monobutyl ether
230
23.7
Corresponds to applicant’s “third solvent”

Table IV. Relevant solvents comprising the solvent-based ink in modified Example 1 of Koike with boiling points and surface tensions listed. 

With the above substitution, all the limitations of instant claim 1 are still met. Additionally, the difference in boiling point between the γ-butyrolactone solvent and the ethylene glycol diethyl ether solvent, or BP2 – BP1, is 83 °C. 83 °C is greater than 50 °C, resulting in the claim 10 limitation to be met.



Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, and 7-11 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731